DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application is being examined under the pre-AIA  first to invent provisions. 	
Status of the Claims

 	Claims 90-109 are pending in the application.

Claim Objections

 	The claims are objected to for the following informalities: 	Two different claims are labeled claim 95 and no claim is labeled 98, such that the second claim 95 should be labeled 96, the claim labeled claim 96 should be labeled claim 97, and the claim labeled claim 97 should be labeled claim 98. 	Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-93, 95-99, and 101-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 91-93, 95-99, and 101-108 are dependent, respectively, from canceled claims 1, 1, 1, 13, 13, 13, 15, 1, 8, 9, 11, 19, 19, and 46, rendering the claims indefinite.  Appropriate correction is required, such as incorporating the canceled claims into these dependent claims (including correcting the claim numbering as presented above). 	Claims 91-93, 95-99, and 101-108 are considered indefinite as lacking antecedent basis, where these claims depend from canceled base claims, as presented above.  Appropriate correction is required, such as incorporating the canceled claims into these dependent claims (including correcting the claim numbering as presented above).
 					Election/Restrictions 	 Restriction to one of the following inventions is required under 35 U.S.C. 121: 	Group I.  (Claim 90) drawn to a method of using an ostomy appliance, classified in A61F5/445.  	Group II.  (Claims 91-92,96,and 102-105 [sic:95 2X]) (incorporating canceled independent claim 1) drawn to an ostomy appliance comprising: (a) a base plate cover; (b) a plate pad; and (c) a belt for user; classified in A61F5/449.

	Group III.  (Claims 91-95) (incorporating canceled independent claim 1) drawn to an ostomy appliance comprising: (a) a base plate cover; (b) a plate pad; (c) a belt for user; and (d) a waste collection bag; classified in A61F5/448.
	Group IV.  (Claims 97-101 [sic:95 2X]) (incorporating canceled independent claim 13) drawn to a method of making an ostomy appliance comprising: (a) preparing a base plate cover; (b) attaching a plate pad to the base plate cover; and (c) connecting a belt to the ostomy plate, classified in Y10T29/49826.
 	Group V.  (Claims 102-105) (incorporating canceled independent claim 19) drawn to an ostomy appliance comprising: (a) a base plate cover/flange comprising an absorbent material; and (e) a waste wick for between the flange/base plate cover and a waste bag;  classified in A61F5/4401.
	Group VI.  (Claim 108) (incorporating canceled independent claim 46) drawn to feeding tube and ostomy armor comprising: (a) an ostomy base plate cover (armor); (f) feeding tube armor; and (h) a buckle connecting (f) and (a); classified in REVISE: A61F5/4408.

 	Group VII: (Claim 109) (a) a base plate cover/flange; and (i) peristomal conforming surface; classified in A61F2005/4483.

	Inventions I and: II, III, V, VI, and VII are related as process of use and product. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, where the product can be used .  The colostomy appliance of Group I claims 1-6, or the colostomy insert pouch of Group II claims 7-12, can be used in a materially different process, such as to seal a hole in a liquid container.

	Inventions IV and: I,II, III, V, VI and VII are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product; OR (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the process as claimed can be used to make a materially different product such as a plate cover with a belt to seal a hole in a liquid container. 
	Inventions: II and: V, VI, and VII are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination of: (a) a base plate cover; (b) a plate pad; and (c) a belt for user; as claimed does not require the particulars of the subcombinations as claimed because the combination of (a), (b), and (c) does not require the following elements to function: (e) waste wick of Group V; the (f) feeding tube armor; and (h) a buckle connecting (f) and (a) of Group VI; and/or (i) peristomal conforming surface of Group VII. The subcombinations have utility in other combinations for use as a plate cover with a belt to seal a hole in a liquid container.

	Inventions: III and: V, VI, and VII are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination of: (a) a base plate cover; (b) a plate pad; and (c) a belt for user; as claimed does not require the particulars of the subcombinations as claimed because the combination of (a), (b), and (c) does not require the following elements to function: (e) waste wick of Group V; the (f) feeding tube armor; and (h) a buckle connecting (f) and (a) of Group VI; and/or (i) peristomal conforming surface of Group VII. The subcombinations have utility in other combinations for use as a plate cover with a belt to seal a hole in a liquid container.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

 	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. See MPEP § 806.05(c)). 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  	 	(a) the inventions require a different field of search as searching different classes /subclasses or electronic resources; and 		(b) the inventions require using different search strategies and/or search queries.    	In the present case, the different inventions require searching in different classes and employing different search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 					Conclusion 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3761